    Case: 3:18-cv-00580-jdp Document #: 115 Filed: 09/06/19 Page 1 of 1




                                             September 6, 2019




VIA ECF
Hon. James D. Peterson
U.S. District Judge
U.S. District Court for the Western District of Wisconsin
120 N. Henry St.
Madison, WI 53703

       Re:     Compliant Pharmacy Alliance Cooperative v. AmerisourceBergen Drug
               Corporation et al.,
               Case No. 3:18-cv-00580
Dear Judge Peterson:
       We, the undersigned counsel, represent Plaintiff Compliant Pharmacy Alliance
Cooperative and Defendants AmerisourceBergen Drug Corporation and
AmerisourceBergen Corporation. We write to inform the Court that the parties have
reached a settlement in principle of the above-captioned matter. The parties intend to work
expeditiously to bring this matter to a final resolution soon.
       Thank you for your attention to this matter.


                                             Sincerely,


/s/ Philip J. Iovieno                            /s/ Larry R. (Buzz) Wood, Jr.
Philip J. Iovieno                                Larry R. (Buzz) Wood, Jr.
Boies Schiller Flexner LLP                       Blank Rome LLP

Counsel for Compliant Pharmacy Alliance          Counsel for AmerisourceBergen Drug
Cooperative                                      Corporation and AmerisourceBergen
                                                 Corporation
